Polos, C.J. Claimant, an inmate of the Stateville Correctional Center, has brought this action to recover the value of certain items of personal property which he alleges were lost during the course of its transfer from State-ville Correctional Center to Cook County Jail. These items consisted of a radio, chess set, cigarettes and personal care items valued at $50.73. That Respondent has filed with the Court a stipulation by Respondent as well as a departmental report indicating that the, “Department of Corrections has no evidence to refute the allegations contained in Claimant’s verified complaint.” Claimant’s prima facie case therefore stand unrebutted. It is therefore ordered, that Claimant be, and hereby is awarded the sum of $50.73.